Exhibit 10.12

EXECUTION COPY

AMENDMENT NO. 1 TO

TRANSFER AND SERVICING AGREEMENT

THIS AMENDMENT NO. 1 TO TRANSFER AND SERVICING AGREEMENT, dated as of June 4,
2010 (this “Amendment”), is among World Financial Capital Credit Company, LLC,
as transferor (the “Transferor”), World Financial Capital Bank, as servicer (the
“Servicer”) and World Financial Capital Master Note Trust, as issuer (the
“Issuer”).

BACKGROUND

WHEREAS, the Transferor, the Servicer and the Issuer are parties to a transfer
and servicing agreement, dated as of September 29, 2008 (as the same may be
amended, modified or supplemented from time to time, the “Transfer and Servicing
Agreement”), among the parties thereto;

WHEREAS, the parties hereto desire to amend the Transfer and Servicing Agreement
as set forth herein; and

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms defined in the Transfer and Servicing
Agreement and used but not otherwise defined herein have the meanings given to
them in the Transfer and Servicing Agreement.

SECTION 2. Amendments.

(a) Section 2.5(l) of the Transfer and Servicing Agreement is hereby amended by
inserting the phrase “, to the extent such treatment would be consistent with
GAAP”, after the words “for accounting purposes” where they appear in such
section thereof.

(b) Section 2.6(e)(iv) of the Transfer and Servicing Agreement is hereby amended
by deleting the words “Exhibit D-2” where they appear and substituting with the
words “Exhibit D”.

SECTION 3. Representations and Warranties. In order to induce the parties hereto
to enter into this Amendment, each of the parties hereto represents and warrants
unto the other parties hereto as set forth in this Section 3:

(a) Due Authorization, Non Contravention, etc. The execution, delivery and
performance by such party of the Amendment are within its powers, have been duly
authorized by all necessary action, and do not (i) contravene its organizational
documents; or (ii) contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting it; and

(b) Validity, etc. This Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and general equitable principles.

 

      Amendment No. 1 to       Transfer and Servicing Agreement



--------------------------------------------------------------------------------

SECTION 4. Binding Effect; Ratification.

(a) This Amendment shall become effective, as of the date first set forth above,
when counterparts hereof shall have been executed and delivered by the parties
hereto, and thereafter shall be binding on the parties hereto and their
respective successors and assigns.

(b) The Transfer and Servicing Agreement, as amended hereby, remains in full
force and effect. Any reference to the Transfer and Servicing Agreement from and
after the date hereof shall be deemed to refer to the Transfer and Servicing
Agreement as amended hereby, unless otherwise expressly stated.

(c) Except as expressly amended hereby, the Transfer and Servicing Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.

SECTION 5. Miscellaneous.

(a) THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment or any provision hereof.

(c) This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

(d) Executed counterparts of this Amendment may be delivered electronically.

[SIGNATURE PAGE FOLLOWS]

 

   2    Amendment No. 1 to       Transfer and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

WORLD FINANCIAL CAPITAL BANK,

as Servicer

By:

 

/s/ Marvin Corne

Name:

 

      Marvin Corne

Title:

 

      Chief Executive Officer and President

WORLD FINANCIAL CAPITAL CREDIT COMPANY,

LLC, as Transferor

By:

 

/s/ Ronald C. Reed

Name:

 

      Ronald C. Reed

Title:

 

      Vice President and Treasurer

WORLD FINANCIAL CAPITAL MASTER NOTE

TRUST, as Issuer

By:

 

BNY Mellon Trust of Delaware, not in its Individual capacity but solely as Owner

 

Trustee on behalf of Issuer

 

By:

 

/s/ Kristin K. Gullo

 

Name:

 

      Kristin K. Gullo

 

Title:

 

      Vice President

Acknowledged and Accepted:

 

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Indenture Trustee

By:

 

/s/ Michelle Moeller

Name:

 

      Michelle Moeller

Title:

 

      Vice President

 

   S-1    Amendment No. 1 to       Transfer and Servicing Agreement